Case 1:12-cv-00256-LAK Document 432 Filed 06/15/21 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CITY OF WESTLAND POLICE AND FIRE RETIREMENT
SYSTEM, etc.,
Plaintiff,
-against-
METLIFE, INC., et al.,
Defendant(s).
wee ee ee ee eee ee x

MEMORANDUM AND ORDER

LEWIS A. KAPLAN, District Judge,

USDC SDNY -
DOCUMENT =
ELECTRONICALLY. Fitep ||
DOC #2
| DATE FILED:__@!/s/20

   
 

   

 

 

 

   

 

 

 

ae : i

12-cv-0256 (LAK)

This is a securities class action that has been litigated for almost nine years. Earlier

this year, the Court approved a settlement of $84 million. Lead counsel Robbins Geller Rudman &

Dowd LLP (“Robbins Geller”) now seeks attorneys’ fees of $21 million, or 25 percent of the

settlement, and litigation expenses of $1,856,169.03, plus interest on both amounts.’ Lead plaintiff

Central States, Southeast and Southwest Areas Pension Fund also seeks an award of $10,880 “in

recognition of the time and resources it spent representing the classes since this case began in 2012.”

Familiarity with all prior proceedings is assumed.

 

Dkt. 408 at 3.

fd. at 32.

 

 
Case 1:12-cv-00256-LAK Document 432 Filed 06/15/21 Page 2 of 12

L Attorneys’ Fees
| Federal Rule of Civil Procedure 23(h) allows the Court to “award reasonable
attorney’s fees and nontaxable costs” in a certified class action. What is “reasonable” is left to the
discretion of the Court, which is “intimately familiar with the nuances of the case.’ In exercising
that discretion, the Court acts as a fiduciary for the class, which it must protect from excessive
awards.’ Counsel bear the burden of establishing the reasonableness of their requested fee award.°
The Court may evaluate the reasonableness of a fee request using either the
percentage of the fund obtained for the class or the lodestar method.’ The latter, which the Court
employs here, requires the Court to compute a reasonable lodestar amount. To do this, the Court
first ascertains “the number of hours reasonably billed to the class,” and then multiplies that figure
by “an appropriate hourly rate.’ That figure then may be increased by applying an appropriate
multiplier. The Court’s analysis is guided by the six factors that the Second Circuit described in
Goldberger v. Integrated Resources: (1) counsel’s time and labor, (2) the litigation’s magnitude and

complexity, (3) the risk of the litigation, (4) the quality of representation, (5) the requested fee in

 

Inve Bolar Pharm. Co, Sec. Litig., 966 F.2d 731, 732 (2d Cir, 1992) (per curiam).

City of Detroit v. Grinell Corp., 560 F.2d 1093, 1099 (2d Cir. 1977), abrogated on other
grounds by Goldberger v. Integrated Resources, Inc., 209 F.3d 43 (2d Cir. 2000).

Cruz v. Local Union No. 3 of Int’ Bhd. Of Ele. Workers, 34 F.3d 1148, 1160 (2d Cir.
1994).

See Wal-Mart Stores, Inc. v. Visa U.S_A., Inc., 396 F.3d 96, 121 (2d Cir, 2005),

Goldberger, 209 F.3d at 47.
Case 1:12-cv-00256-LAK Document 432 Filed 06/15/21 Page 3 of 12

relation to the settlement, and (6) public policy considerations.®

Counsel initially submitted a proposed lodestar of $11,558,816 based on 20,443 hours
of work by many individuals, including 24 lawyers and unspecified numbers of paralegals, document
clerks, shareholder relations staff, and others.” Counsel based their calculation on the timekeepers’
current hourly rates, which alone may have overstated it given the lengthy duration of this case and
the likelihood that the firm’s rates increased over the years, Moreover, the lodestar was accompanied
by virtually no information about the nature of the work performed in connection with the hours for
which compensation was sought.

At the Court’s request, counsel provided a restated lodestar based on blended historic
hourly rates, which reduced the lodestar to $10,065,697. Additionally, counsel provided the Court
with information including (1) each timekeeper’s hours, tasks, and current and blended hourly rates,
(2) the categories of work for which compensation is sought, (3) biographical information for the
individuals for whom compensation is sought, and (4) additional facts supporting the reasonableness
of the hourly rates, including market rates for similar professionals.'! This information revealed that

counsel were seeking compensation for time billed by 101 timekeepers, including 18 attorneys,'? two

 

dd. at 50.

Dkt. 413-2.
10

Dkt. 427-5.

Dkt. 427.

Included in this group of attorneys are 8 partners, three counsel, and seven associates. Dkt.
427-5.

 
Case 1:12-cv-00256-LAK Document 432 Filed 06/15/21 Page 4 of 12

4

staff attorneys, four project attorneys, one law clerk, 32 paralegals, nine litigation support staff, and
35 nonlegal support staff. The nonlegal support staff included forensic accountants, forensic
accounting interns, economic damage analysts, research analysts, an “investigator,”document clerks,

and “shareholder relations” professionals.

A, The Hourly Rates

As an initial matter, the Court finds that counsel have not shown that it was
appropriate to include the hourly rates of the 35 nonlegal support staff in the calculation of the
lodestar. Collectively, these support staff billed approximately 3,098.6 hours at blended historic
hourly rates ranging sharply from $60 to $518 per hour, which, at the higher end, is more than many
of the firm’s associates were billed out at. The total amount included for the support staff was
$994,774.60.

Hourly rates of paralegals and other non-lawyers may be included in the lodestar “if
... consistent with market rates and practices.”!? Counsel have not provided data on the hourly rates
charged by other firms for such personnel, assuming that other firms charge for them on an hourly

basis. Nor have they furnished any information regarding the practices of the Bar concerning

3 66 39 6Ge

“forensic accountants,” “analysts,” “investigators,” “document clerks,” and “shareholder relations”

professionals.'* Indeed, the work of these types of professionals, “like that of others ‘whose labor

 

13

See Missouri v. Jenkins by Agyei, 491 U.S. 274, 286 (1989); U.S. Football League v. Nat'l
Football League, 887 F.2d 408, 416 (2d Cir. 1989).

14

The Court notes that, with respect to the forensic accountants, analysts, and investigator in
particular, the hourly fees paid to these individuals likely are redundant given that counsel
hired at least three forensic accounting and economic firms to provide it with expert and
consultant work. See Dkt. 413 at 3-5. The cost of these firms is accounted for in counsel’s

 

 
Case 1:12-cv-00256-LAK Document 432 Filed 06/15/21 Page 5 of 12

5
contributes to the work product,’ is likely ‘included in calculation of the lawyers’ hourly rates,’ as
ordinarily is true of other overhead costs like rent, firm administrative staff, and the like.”
Accordingly, the Court will not include the total amount billed for these personnel in the lodestar
calculation. As will be seen, however, it does take their contribution into account when determining
the multiplier that is applied to the fees for the attorneys and legal support staff.

The Court next moves to determining whether the hourly rates for the remaining
timekeepers — the attorneys, staff attorneys, project attorneys, paralegals, litigation support
professionals, and law clerk — were appropriate. Based on counsel’s submissions, the Court finds
that the hourly rates for the attorneys and staff attorneys were appropriate, but that the hourly rates
for the paralegals, litigation support personnel, law clerk, and project attorneys were not.

Counsel submitted an analysis by Professor William B. Rubenstein that compared
counsel’s blended historic hourly rates for attorneys, staff attorneys, and paralegals to four
independent sets of empirical data regarding market rates charged by similar professionals.'®
According to Professor Rubenstein, counsel’s hourly rates for its attorneys (which ranged from $170

to $1,058 per hour) and staff attorneys (which ranged from $362 to $366 per hour) generally are

between 6 and 19 percent lower than the hourly rates charged by similar professionals in comparable

 

separate expenses award.

Rudman, 2018 WL 3594828, at *5 (quoting W. Virginia Univ. Hosps. v. Casey, 499 U.S.
83, 99 (1991), superseded by statute, Landgraf v. UST Film Prods., et al, 511 U.S. 244
(1994)).

16

Dkt. 427-8 at 2. Professor Rubenstein compared counsel’s hourly rates to the hourly rates
charged by (1) class action firms litigating cases in this district, (2) class action firms
litigating cases in the Northern District of California (adjusted to the New York market),
(3) large private firms in the New York market, and (4) the primary defense firm in this
matter, Debevoise & Plimpton LLP.

 

 
Case 1:12-cv-00256-LAK Document 432 Filed 06/15/21 Page 6 of 12

6

class actions, including class actions in this district.'’ Moreover, counsel’s hourly rates for its
attorneys and staff attorneys are between 34 percent and 50 percent lower than the hourly rates
charged for similar professionals by large private firms in the New York market.'* These
conclusions support a finding that counsel’s hourly rates for its attorneys and staff attorneys are in
line with “the prevailing market rates ‘for comparable attorneys of comparable skill and standing in

the pertinent legal community,’”””

and therefore properly are included in the lodestar.

Regarding counsel’s blended historic hourly rates for paralegals (which ranged from
$265 to $350 per hour), Professor Rubenstein concluded that these rates were modestly higher than
the median blended rate for other comparable class action firms (approximately 4.1 percent higher)
and modestly lower (approximately 4.5 percent jower) than the median blended rate charged for
paralegals by large private firms in New York.” It is well known that paralegals, at least in New

York, customarily are billed by law firms for their time at hourly rates.?! But courts in this district

typically cap their hourly rates at $150 to $200 per hour.” Taking both the authority in this district

 

id, at 2-3,

fd. Professor Rubenstein’s analysis evaluated attorneys and staff attorneys separately. See
id. { 30.
19

Goldberger, 209 F.3d at 56 (quoting Kirsch v. Fleet Street, Lid., 148 F.3d 149, 172 (2d
Cir.1998)); see also Vista Outdoor Inc. vy. Reeves Fam. Tr., No. 16-cv-5766, 2018 WL
3104631 (JSR), at *6 (S.D.N.Y. May 24, 2018) (finding reasonable hourly rates of $1,165
to $1,260 per hour for partners and $569 to $753 per hour for associates).

20
Dkt. 427-8 at 3.

21
See, e.g., Rudman, 2018 WL 3594828, at *5,

2
Vista Outdoor Inc, 2018 WL 3104631, at *7 (collecting cases),

 
Case 1:12-cv-00256-LAK Document 432 Filed 06/15/21 Page 7 of 12

7

and Professor Rubenstein’s analysis into consideration, the Court will cap the paralegals’ hourly
rates at $200 per hour, which reduces the total cost charged for them from $768,853.15 to $508,890.

Professor Rubenstein did not analyze counsel’s blended historic hourly rates for
litigation support personnel (which ranged from $150 to $375 per hour) or for the law clerk ($295
per hour), who was a law student at the University of California, Hastings College of Law.”
Nevertheless, courts in the Second Circuit have found that the hourly rates for litigation support
personnel and law clerks should be comparable to the hourly rates for paralegals.”* Accordingly, the
Court likewise caps the hourly rates for the litigation support personnel and the law clerk at $200 per
hour, which reduces the total cost charged for them from $252,661.70 to $226,615.70.

Counsel have not made any showing of reasonableness with respect to the hourly rates
of its project attorneys. The project attorneys apparently were not employed by the firm but were
contracted in March and April 2019 to perform “document review services . . , as the parties were
briefing summary judgment and preparing the proposed pretrial order.” In connection with these
seemingly limited tasks, the project attorneys invested 510.4 hours at rates ranging from $390 to
$425 per hour, which amounted to $211,433.50. Particularly because these attorneys were not

employees of Robbins Geller, the Court finds that their hourly rates -- which are more than the firm

 

23
Dkt. 427-7 at 5.
24

See Abraham v. Leigh, No. 17-cv-5429 (KPF), 2020 WL 5512718, at *10-*11 (S.D.NLY.
Sept. 14, 2020), reconsideration denied, No. 17-cv-5429 (KPF), 2020 WL 5836511
(S.D.N.Y. Oct. 1,2020); Imre KeySpan Corp. Sec. Litig,, No. 01-cv-5852 (ARR), 2005 WL
3093399, at *15 (E.D.N.Y. Sept. 30, 2005) (collecting cases).

25
Dkt. 427-7 at 4.

 
Case 1:12-cv-00256-LAK Document 432 Filed 06/15/21 Page 8 of 12

8

charged for some of its associates — were neither reasonable nor efficient.”®

But perhaps more
importantly, the Court finds that over 500 hours and $200,000 is an excessive amount of time and
money to spend on document review in connection with two discrete tasks that occurred after

discovery was closed. Accordingly, the Court reduces the total charge for the project attorneys by

50 percent, which decreases the total charge for these attorneys to $105,716.75.”

B. Hours Billed
The Court now addresses whether the number of hours for which counsel request
compensation is reasonable. Removing the hours billed by the support staff, counsel seek
compensation for approximately 17,344.4 hours of work. According to counsel, the majority of this
time was spent on the following categories of work: document review, discovery, “litigation strategy
& analysis,” and “other pleadings, briefs and pretrial motions.””*
The Court notes at the outset that counsel appropriately expended a significant

amount of time and iabor litigating this class action. Over the course of almost nine years, they have,

among other things, amended the complaint four times, opposed four motions to dismiss, reviewed

 

26
See, e.g., in re Citigroup Inc. Sec. Litig., 965 F, Supp. 2d 369, 395 (S.D.NLY.
2013)(“Courts seem to agree that a contract attorney's status as a contract attorney—rather
than being a firm associate—affects his market rate. Even the authority on which Counsel
relies presumes that clients generally pay less for the work of contract attorneys than for
that of firm associates.”) (citing fn re WorldCom, Inc. Sec. Litig., No. 02-cv-3288(DLC},
2004 WL 2591402, at *21 n. 48 (S.D.N.Y. Nov. 12, 2004) (finding use of contract
attorneys justified because hiring them “was a far more efficient way of proceeding than
giving the task to more highly compensated counsel”). ,

27
See In re Citigroup Inc. Sec. Litig., 965 F. Supp. 2d at 399.

28

Dkt. 427-6.
Case 1:12-cv-00256-LAK Document 432 Filed 06/15/21 Page 9 of 12

9

more than 837,000 pages of discovery, obtained certification of the class, took and defended a total
of 15 fact and expert depositions, litigated motions for summary judgment, filed a proposed joint
pretrial order, prepared for trial, and participated in three in-person mediation sessions,”
Nevertheless, certain of the above categories give the Court pause. First, even after
removing the hours billed by the non-legal support staff, counsel assert that they spent approximately
2,199.7 hours on discovery and 3,701.25 hours on document review. Though discovery in this case
was substantial, the Court finds these numbers to be excessive and redundant. The number of fact
depositions in this case was relatively smali, and counsel drafted and responded to only a handful
of document requests and interrogatories.*° Moreover, though counsel assert that a significant
portion of their discovery work was spent on “review[] and analy[sis]” of documents,*' document
review is accounted for — extensively — in its own separate category of hours. These assertions
strongly imply a certain amount of duplication and/or inefficiency in connection with these two
categories.
Second, the Court is concerned by the “litigation strategy & analysis” category, on
which counsel assert that they spent approximately 2,298.3 hours (removing the hours billed by the

support staff). About 80 percent of the hours in this category were recorded by just one associate

 

29
Dkt. 408 at 25-26,
30

See generally Dkt. 409 {| 39-68 (describing counsel’s discovery work). According to
counsel, their discovery work included participating in “dozens of hours in meet-and-confer
discussions,” “review[ing] and analy|zing]” documents produced by defendants, preparing
for 12 fact depositions, responding to one set of document requests and two sets of
interrogatories, and drafting three sets of document requests, two sets of interrogatories, and
a number of third-party subpoenas.

1
See id. If] 44, 47, 52, 54, 57, 67, 68

 
Case 1:12-cv-00256-LAK Document 432 Filed 06/15/21 Page 10 of 12

10

at a biended hourly rate of $563 per hour.*” Counsel provide no explanation for this, leaving the
Court to guess regarding what “strategy & analysis” an associate attorney engaged in for many
hundreds of hours. Such an indefinite showing cannot suffice to support the reasonableness of the
hours expended on this category.

The Court finds that the simplest way to account for the vagueness and redundancy
of the timekeeping in these three categories is to employ a 10 percent across the board reduction of
counsel’s lodestar, which the Court wili employ after the reductions described above regarding

hourly rates are rendered.*? Applying all of these reductions, counsel’s revised aggregate lodestar

is $7,811,276.85.

C. Multiplier
The Court finds that a multiplier of 2.5 is reasonable here, which is well within the
range of multipliers that typically are approved in this Circuit.’ Such a multiplier amply accounts

for the time value of money and the nine-year delay in counsel’s payment. Additionally, a multiplier

 

32
Dkt. 427-6 at 2.
33

See Kirsch, 148 F.3d at 173 (“Hours that are ‘excessive, redundant, or otherwise
unnecessary,’ are to be excluded, and in dealing with such surplusage, the court has
discretion simply to deduct a reasonable percentage of the number of hours claimed ‘as a
practical means of trimming fat from a fee application.’” (citation omitted)); Lunday v. City
of Albany, 42 F.3d 131, 134 (2d Cir. 1994) (“We do not require that the court set forth
item-by-item findings concerning what may be countless objections to individual billing
items.”’).
34

See, ¢.2., Jnre Nortel Networks Corp. Sec. Litig., 539 F.3d 129, 134 (2d Cir.2008) (holding
that a $34 million fee representing a 2.04 multiplier was “toward the lower end of

reasonable fee awards”); Wal-Mart Stores, Inc. vy. Visa U.S.A. Inc., 396 F.3d 96, 123 (2d
Cir.2005) (multiplier of 3.5 approved on appeal).

 
Case 1:12-cv-00256-LAK Document 432 Filed 06/15/21 Page 11 of 12

11

of 2.5 adequately accounts for the risk of this litigation, the complexity of the issues, the contingent
nature of the engagement, the skill of the attorneys on both sides — which was commendable — as
well as the efforts of the many support staff who contributed to counsel’s success. After almost nine
years of hard-fought litigation, counsel obtained a settlement that represented approximately 32
percent of lead plaintiff's estimated probable damages.*> This was a good result for the class and
counsel deserve to be compensated adequately.**

Applying the 2.5 multiplier to the Court’s revised aggregate lodestar, counsel’s fee
award is $19,528,192.10. This is in line with what other courts have awarded in connection with

similarly-sized settlements.*’

Hf. Expense and Lead Plaintiff Award

Counsel seek also reimbursement for $1,856.169.03 in expenses.*® The majority of
the expenses are attributable to the retained experts and consultants, travel, and the required class
action notices. Others include mediation fees, filmg fees, deposition and transcript fees, legal

research expenses, eDiscovery expenses, and photocopy costs. The Court finds nothing objectionable -

 

35
Dkt. 409 § 123.
36

See In re Hi-Crush Partners L.P. Sec. Litig., No. 12-cv-8557 (CM), 2014 WL 7323417, at
*17-18 (S.D.N.Y. Dec. 19, 2014).

37

See, e.g., lnre JP. Morgan Stable Value Fund ERISA Litig., No. 12-cv-2548 (VSB), 2019
WL 4734396, at *1 (S.D.N_Y, Sept. 23, 2019) (awarding 33.33 percent of a $75 million
settlement).

38
See Dkt. 413.

 
Case 1:12-cv-00256-LAK Document 432 Filed 06/15/21 Page 12 of 12

12
and grants this request.
Finally, lead plaintiff requests an award of $10,880 in recognition of the time and

resources it spent on this litigation. The Court finds this unnecessary and denies this request.*”

Conclusion
Lead counsel’s application for attorneys’ fees is granted in accordance with the
following: lead counsel are awarded $19,528,192.10 in attorneys’ fees and $1,856.169.03 in
expenses. Interest is deemed as inappropriate in light of the generous multiplier applied to the
adjusted lodestar. Lead plaintiff's request for an award of $10,880 is denied. The Clerk shall
terminate Dkt. 407. |
SO ORDERED.

Dated: June 15, 2021

A

Lewis A. Kaplan i
United States District fudge

 

 

39

See City of Providence vy. Aeropostale, Inc., No. 11-cv-7132 (CM) (GWG), 2014 WL
1883494, at *19 (S.D.N.Y. May 9, 2014), affd sub nom, Arbuthnot v. Pierson, 607 F.
App’x 73 (2d Cir. 2015) (commenting that it is unclear “why a party who chooses to bring
a lawsuit should be compensated for time expended in appearing at a deposition taken in
order to insure that he is actually capable of fulfilling his statutory obligations, or
responding to document requests, or performing what are essentially duplicative reviews
of pleadings and motions that his lawyers are perfectly capable of reviewing for him.”).

 
